DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the language, “a virtual space based on based on”, is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20170337444 A1) and in view of Wang (US 20190130166 A1).
Regarding to claim 1, Novak discloses a virtual reality interface method for providing fusion with a real space ([0015]: a virtual reality application generates an image; [0021]: display content over a display of an image; Fig. 1; [0030]: a HMD; generate one or more images; [0031]: a user sees a displayed content along with real world objects; [0033]: a virtual reality application displays image data, such as video data and/or image data, on a display; Fig. 2A; 
analyzing object information of the real space from image information of the real space ([0036]: the input data 113 includes image data, such as video data captured from a camera; [0037]: analyze the input data 113 to determine a context and generate contextual data; [0038]: analyze the input data 113 and any generated contextual data to determine if the object is of interest; [0039]: determine a context; [0040]: determine an object type; [0046]: the computing device 110 may process the input data 103 to determine if an object is of interest; the input data 103 is analyzed to determine a context);
determining transparency information for an object of the real space according to the object information of the real space ([0005]: determine and adjust one or more transparency values; [0016]: determine and adjust a transparency value within the selected portion of the image to provide a view of the object through the interface; [0017]: a controlled transparency is determined; [0018]: a transparency value is adjusted with varying levels of intensity at specified times depending on one or more factors and contextual information interpreted from any input data; [0088]: determine and adjust a transparency value that controls a view of the object through the interface); and
projecting the object of the real space in a virtual space based on based on the transparency information ([0005]: display a representation of the object within a selected portion of the image; [0017]: view the object through the interface based on a controlled transparency; [0031]: display content; [0043]: provide a view of the object through the 
Novak fails to explicitly disclose fusing an object image of the real space by.
In same field of endeavor, Wang teaches fusing an object image of the real space by projecting the object of the real space in a virtual space based on based on the transparency information (Fig. 5; [0066]: image fusion is performed on the retouched face region and the first skin color region; [0067]: perform image fusion on the retouched face region in the image and the first skin color region; [0074]: before fusion processing, the electronic device regulates the color, brightness and transparency of the first skin color region; fusion image based on regulated transparency of the first skin color region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak to include fusing an object image of the real space by projecting the object of the real space in a virtual space based on based on the transparency information as taught by Wang. The motivation for doing so would have been to perform image fusion on the retouched face region in the image and the first skin color region; to improve the impression of the image; to improve aesthetics of the image as taught by Wang in paragraphs [0067-0068] and [0075]. 

Regarding to claim 2, Novak and in view of Wang discloses the method according to claim 1, wherein the step of analyzing object information of the real space includes the steps of:

deriving parameter information for determining the transparency information of the extracted object of the real space (Wang; [0067]: derive the first skin color region; perform gradient transparency regulation on the first skin color region; Fig. 5; [0074]: regulate the color, brightness and transparency of the first skin color region according to the corresponding skin color region in the processed face region), 
deriving parameter information for determining the transparency information of the extracted object of the real space (Novak; [0005]: derive the selected portion of the image; adjust one or more transparency values within the selected portion of the image; [0018]: derive varying levels of intensity; a transparency value is adjusted with varying levels of intensity at specified times; [0088]: adjust a transparency value that controls a view of the object through the interface) and analyzing the object information of the real space (Novak; [0037]: analyze the input data 113 to determine a context and generate contextual data).

Regarding to claim 12, Novak and in view of Wang discloses the method according to claim 1, wherein the step of fusing object images of the virtual space and the real space based on the transparency information (same as rejected in claim 1) includes the step of adjusting positions of the object images of the virtual space and the real space with respect to an eyeline of a user wearing a virtual reality apparatus (Novak; [0002]: a head-mounted display; [0018]: the user wearing an HMD; [0030]: a HMD; Fig. 2C; [0049]: determine the size and 

Regarding to claim 13, Novak and in view of Wang discloses the method according to claim 12, wherein a guide image for interfacing is displayed above the fused image (Novak; Fig. 4A-D; [0060]: display a visual indicator 401), wherein the guide image is not displayed on the virtual reality apparatus if it is assumed that the positions of the object images in the virtual space and the real space match each other according to a predetermined time or a predetermined condition (Novak; Fig. 4D; Fig. 5; [0071]: display a rendering or view of an object in a selected portion of the image 200; operation 510 provides a view of an object or a display a rendering of the object, such as the example shown in FIG. 4D).

Regarding to claim 14, Novak discloses a virtual reality interface apparatus for providing fusion with a real space ([0015]: a virtual reality application generates an image; [0021]: display content over a display of an image; Fig. 1; [0030]: a HMD; generate one or more images for generating a stereoscopic view of one or more objects; [0031]: enabling a user to see displayed content along with real world objects; [0033]: a virtual reality application displays image data, such as video data and/or image data, on a display; [0062]: overlay content over a see through display enabling a user to see a real world view; [0091]), the apparatus comprising:

a transparency information determination unit (Fig. 1; [0032-0033]: computing device; [0034]: a server computer); and
a transparency information reflection unit (Fig. 1; [0032-0033]: computing device; [0034]: a server computer).
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 14.

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject 2 is also used to reject claim 15.

Claims 3-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20170337444 A1) in view of Wang (US 20190130166 A1), and further in view of Schwarz (US 20180108325 A1).
Regarding to claim 3, Novak and in view of Wang discloses the method according to claim 2, wherein the step of extracting the object of the real space includes the step of extracting at least one of a control object for controlling virtual reality, a background object of the real space, and a specific object of the real space (Wang; Fig. 5; [0061]: a skin color region in the face region is recognized; extract edge on the skin color region to acquire edge information), and

Novak and in view of Wang fails to explicitly disclose:
deriving at least one parameter of a parameter including adaptability information, a parameter including variance information, and a parameter including state information.
In same filed of endeavor, Schwarz teaches deriving at least one parameter of a parameter including adaptability information, a parameter including variance information, and a parameter including state information ([0010]: the visual appearance of the occlusion is changed back to a previous state within the mixed reality environment; [0024]: a previous state within the mixed reality environment; [0041]: detected variance; [0048]: a detected variance; [0052]: the previous state; [0064]: a previous state within the mixed reality environment; Fig. 4; [0056]: an increased transparency, i.e. variance information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak and in view of Wang to include deriving at least one parameter of a parameter including adaptability information, a parameter including variance information, and a parameter including state information as taught by Schwarz. The motivation for doing so would have been to provide significant technical improvements to the field of mixed reality computer display systems, by improving the user experience; detecting variance; as taught by Schwarz in paragraphs [0026] and [0041].

Regarding to claim 4, Novak in view of Wang and Schwarz discloses the method according to claim 3, wherein the step of determining transparency information for an object of 
Novak and in view of Wang and Schwarz further discloses determining a transparency level for projecting the object of the real space in the virtual space based on the parameter information (Schwarz;  Fig. 3; [0051]: trigger a change in transparency based on different thresholds; Fig. 4; [0056]: a first transparency level associated with the shading of element 410).

Regarding to claim 5, Novak in view of Wang and Schwarz discloses the method according to claim 4, wherein the step of determining a transparency level for the object of the real space (same as rejected in claim 4) includes the step of recalculating the transparency level according to a variation of the transparency level when the parameter information meets a predetermined condition of changing the transparency level (Novak; [0005]: adjust one or more transparency values within the selected portion of the image to provide a view of the object through the interface; [0016]: adjust a transparency value within the selected portion of the image to provide a view of the object through the interface; [0018]: a transparency value or a contrast value, may be adjusted with varying levels of intensity at specified times depending on one or more factors).


Regarding to claim 6, Novak in view of Wang and Schwarz discloses the method according to claim 3, wherein the step of determining transparency information for an object of the real space includes the step of determining a transparent region for projecting the object of the real space in the virtual space based on the parameter information (Novak; [0017]: determine a size and position of a selected portion of the image to provide a viewing area with a controlled transparency).
Novak in view of Wang and Schwarz further discloses determining a transparent region for projecting the object of the real space in the virtual space based on the parameter information (Wang; [0067]: perform gradient transparency regulation on the first skin color region to implement transition processing on the superimposed region; [0074]: regulate the color, brightness and transparency of the first skin color region according to the corresponding skin color region in the processed face region).
Novak in view of Wang and Schwarz further more discloses determining a transparent region for projecting the object of the real space in the virtual space based on the parameter information (Schwarz; Fig. 9; [0068]: the hand occlusion region is rendered with an increased 

Regarding to claim 7, Novak and in view of Wang discloses the method according to claim 6, wherein the step of determining a transparent region for projecting the object of the real space includes the step of a transparency style of the transparent region and processing a boundary of the transparent region (Novak; [0005]: adjust one or more transparency values within the selected portion of the image to provide a view of the object through the interface; [0006]: the computing device may transition the display of the visual indicator into a transparent section of the interface configured to provide a view of the object through the interface; [0017]: determine a size and position of a selected portion of the image to provide a viewing area with a controlled transparency).
Novak and in view of Wang further discloses wherein the step of determining a transparent region for projecting the object of the real space includes the step of a transparency style of the transparent region and processing a boundary of the transparent region (Wang; [0074]: regulate the color, brightness and transparency of the first skin color region according to the corresponding skin color region in the processed face region).
Novak and in view of Wang fails to explicitly disclose determining a shape.
In same field of endeavor, Schwarz teaches determining a shape (Fig. 9; [0068]: increased transparency, at position 920; a hand shape is determined as illustrated in Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak and in view of Wang to include determining a 

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 16.

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 17.

Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 18.

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject 6 is also used to reject claim 19.

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 20.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HAI TAO SUN/Primary Examiner, Art Unit 2616